COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00268-CV


Town Center Mall, L.P.                     §    From the 236th District Court

                                           §    of Tarrant County (236-241807-09)
v.
                                           §    October 1, 2015
Nevada C. Dyer, d/b/a Ankas
Enterprises                                §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Town Center Mall, L.P. shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bill Meier
                                           Justice Bill Meier